DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are under examination.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 152 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph 0039, line 8 “par” should read “pair”.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 3, and 4 are objected to because of the following informalities:  
In claim 1, line 5, "segmenting" should read "sorting" for clarity.  
In claim 2, line 12, " significantly significant" should read " statistically significant" for clarity.
In claim 2, line 15, "one or processors" should read " one or more processors" for clarity.  
In claim 3, line 4, " significantly significant" should read " statistically significant" for clarity.
In claim 3, line 8, "one or processors" should read " one or more processors " for clarity.  
In claim 4, line 7, "one or processors" should read " one or more processors" for clarity.  
Appropriate correction is required.

Claims 2, 3, 4, 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (Methods., 72: 65–75, published 2015) in view of Stansfield et al. (bioRxiv., 1-26, published 2017), and Yardimci et al. (Genome Biol 18, 26, 1-9, published 2017). 
Regarding claim 1, Lajoie teaches and provides a guideline for analyzing and interpreting data obtained with genome-wide 3C methods such as Hi-C and 3C-seq that rely on deep sequencing to detect and quantify pairwise chromatin interactions genome-wide (Page 1, Abstract, Lines 4-6). As stated by Lajoie, Hi-C measures interaction frequencies between loci (Page 8, Paragraph 1, Lines 1-2) and that a single Hi-C dataset can be binned into multiple bin sizes, as each bin size can be used for different analysis goals (Page 6, Paragraph 3, Lines 9-10). Through mapping, filtering and bias-correction of Hi-C data, a binned, genome-wide interaction matrix, where each entry reflects an interaction frequency between two genomic loci is obtained (Page 7, Paragraph 2, Lines 1-3). Lajoie indicates that the majority of Hi-C-specific filtering and processing steps are independent and the steps can be parallelized to speed up the Hi-C processing steps for mapping the reads to the genome (Page 4, Paragraph 2, Lines 1-6). Processing Hi-C data would include identifying and obtaining pairwise contacts of genomic elements.
Lajoie further teaches that the strongest interaction patterns observed in Hi-C maps are genome-level patterns that reflect average genome-wide trends (Page 9, Paragraph 1, Lines 1-4). From one of these patterns, a higher interaction frequency is observed, on average, with pairs of loci which reside on the same chromosome (i.e. in cis) than loci which reside on different chromosomes (i.e. in trans) (Page 9, Paragraph 2, Lines 1-3). Lajoie further teaches that topologically associating domains (TADs) are contiguous regions in which loci tend to interact much more with each other than with loci outside the region (Page 11 paragraph 3 lines 6-7). These patterns can be observed in a genome-wide interaction matrix as square blocks of elevated interaction frequency centered along the diagonal.
Lajoie does not teach generating, by one or more processors, a matrix of n x m bin pairs, wherein n corresponds to the first set of the plurality of bins and m corresponds to the second set of the plurality of bins and normalizing, by the one or more processors, each of the interaction frequencies to generate a normalized interaction frequency for each bin pair, and providing, by the one or more processors, a mapping of chromatin interactions for display on a user interface, including indications of the bin pairs and respective indications of normalized interaction frequencies of claim 1. 
These deficiencies are remedied by the art below.
Stansfield teaches a chromosome-specific Hi-C chromatin interaction matrix is a square matrix of size NxN, where N is the number of genomic regions of size X on a chromosome (Page 14, Paragraph 1, Lines 1-4). The size X of the genomic regions defines the resolution of the Hi-C data. Each cell in the matrix contains an interaction frequency IFi,j, where i and j are the indices of the interacting regions. Where each cell contains a number of reads shared between each pair of genomic regions, a proxy for interaction frequency (Stansfield, Page 3, Paragraph 3, Lines 7-9). Stansfield also teaches the importance of normalization of Hi-C data. Since Hi-C data contains many DNA sequence- and technology-driven biases, these biases prevent effective comparison of chromatin interactions aimed at identifying genomic regions differentially interacting between, disease-normal states or different cell types (Page 1, Paragraph 1, Lines 4-7). Therefore, accounting for the between-datasets biases is critical for the correct identification of chromatin interaction changes between, e.g., disease-normal states, or cell types (Page 2, Paragraph 4, Lines 9-10). If left unchecked, biases can be mistaken for biologically relevant differential interactions (Page 2, Paragraph 4, Lines 10-11). 
None of the authors above teaches providing a mapping of chromatin interactions for display on a user interface, including bin pairs and respective normalized interaction frequencies, nor do they explicitly state computer/processor use.
These deficiencies are remedied by the art infra.
Yardimci teaches the availability of five tools for the interpretation of Hi-C data and discusses their use for visualization of raw or normalized Hi-C data. These tools are Hi-Browse v1.6, my5C, Juicebox v1.5, the Epigenome Browser v40.6 and the 3D Genome Browser (Page 2 Left Column Paragraph 2, Lines 1-7, Table 1). The tools can be operated using a web browser or a graphical user interface that provide robust and informative methods for the interpretation of Hi-C data (Page 2 Left Column Paragraph 2, Lines 1-7, Table 1).  Thus, it is clear that it is standard practice in this art to use a computer-implemented method to analyze Hi-C data and that this necessarily requires one or more processors. The 3D Genome Browser and the Epigenome Browser extend the browser framework to incorporate Hi-C data, which provides rich and complex representations of DNA sequence, chromatin, gene structure, regulatory elements, and 3D conformation (Page 2, Column Right, Paragraph 4, Lines 7-11). Yardimci further teaches that the global circular plot, which is an intermediate between a local and global view includes contacts between a selected locus, and the rest of the genome or a single chromosome provides a simpler way to visualize relevant long-distance genome-wide contacts that involve a specific locus (Page 4, Column Right, Paragraph 2, Lines 1-3, Page 5, Column Left, Paragraph 1, Lines 1-4). This involves generating a network of spatial interactions for a particular set of loci.
According to Stansfield (Page 3, Paragraph 3, Lines 5-9), Hi-C processing pipelines summarize the data into matrices by binning each chromosome into discrete regions - ‘windows’ - that define the resolution (unit-length) of the data. Each row and column in a chromatin interaction matrix correspond to a region. Each cell contains a number of reads shared between each pair of genomic regions, a proxy for interaction frequency. While Lajoie mentions that any standard read alignment software can be used for mapping Hi-C reads - the goal is to simply find a unique alignment for each read (Page 4, Paragraph 4, Lines 1-3). Yardimci also mentions that various software tools are available for the interpretation of Hi-C data (Page 2 Left Column Paragraph 2, Lines 1-7, Table 1). It is therefore standard practice to utilize bins, matrixes, graphical user interface and software to analyze chromatin interactions as discussed by Lajoie, Stansfield and Yardimci. 
Thus, for the advantage of analyzing the spatial (multiple interacting loci)  and temporal (interaction frequency) organization of chromatin, it would have been obvious to implement on a computer with one or more processors the method of: obtaining a set of pairwise contacts of genomic elements, taught by both Lajoie and Stansfield, segmenting the interacting genomic elements into a plurality of bins as taught by Stansfield wherein the bin sizes are non-uniform as taught by Lajoie, which would occur when one genomic element interacts with multiple second elements, identifying a plurality of first and second bins, which are simply the interacting loci partners of interest in a study, pairing each partner with the elements it interacts with in the matrix of Stansfield which reads on a matrix of n by m bin pairs, identifying a subset of pairwise contacts within each bin pair, again those interactions of interest in a study, and determining their interaction frequency, which is the data desired for display above and/or for comparing between disease and normal cell states.  Normalization of these interaction frequencies would follow for the advantages of removing biases discussed supra.
It would have been obvious to present the normalized data above of interest on the user interfaces to allow for interpretation of the data (interaction frequency of two loci/bin pair) and to facilitate comparison between disease and normal cell states.
Thus, claim 1 is clearly rendered obvious by the combined teachings of Lajoie, Stansfield, and Yardimci above and is rejected for the reasons above. 
With respect to claim 5, Lajoie as discussed above teaches cis and trans contacts between genomic elements.  Thus, these are well-known in this art and obvious to use in genome-wide mapping and for comparison of disease and normal cell states.
With respect to claim 8, a 3D model is taught by Yardimci above and would be obvious for the reasons supra to generate, to facilitate evaluation of chromosome loci interactions in various cell states and across the genome.
With respect to claim 9, Yardimci taught above creating a network of interactions centered around one locus and this clearly renders obvious mapping and displaying such networks for each locus of interest, providing a network of spatial interactions for a particular set of loci of interest in genome-wide mapping of interactions on chromosomes or comparing the difference between a subset of such between disease and normal cell states. 
With respect to claim 11, this is merely tracking all interactions on one chromosome (cis interactions) as discussed above and it is obvious to track such in genome-wide interaction mapping as well as to find differences in various cell states as discussed supra as use of all loci on a chromosome for such analysis provides the greatest chance of not only a thorough mapping of interaction frequency but also finding differences in various cell states such as disease versus normal states.  The bins being the same is obvious since this would allow tracking of all interactions on one chromosome.
With respect to claim 12, TADs are taught for use in the obvious method above as they are regions of high interaction.  For this reason, too, they are obvious to use in a method of analysis of interactions among genomic elements/loci.  Thus, each bin would correspond to one such element and further allow for use of bin pairs to represent interacting loci and their interaction frequency.
Regarding claim 13, Stansfield teaches the disclosure of the claim. Stansfield teaches that Hi-C technology allows the detection of “all vs. all” long-distance chromatin interactions across the whole genome (Page 2, Paragraph 3, Lines 5-8). It improves our understanding of copy number variations, long-range epigenetic remodeling, and atypical gene expression corresponding to disrupted chromatin interactions in cancer (Page 2, Paragraph 3, Lines 8-10).  This combined with the comparison of disease versus normal cell states above makes obvious use of the obvious method to identify Hi-C based diagnostic markers.
With respect to claim 14, it is noted that density in this claim is interpreted to be interaction frequency as this would correlate with the spatial relationship of interacting pair and thus their density in space.  The combined teachings above make it obvious to compare chromatin interacitons in disease versus normal cell states.  Thus, for the advantage of differentiating between normal and disease cell states, it is obvious to use the method rendered obvious here, a purpose taught by Stansfield above to arrive at predictable results.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (Methods., 72: 65–75, published 2015) in view of Stansfield et al. (bioRxiv., 1-26, published 2017), and Yardimci et al. (Genome Biol 18, 26, 1-9, published 2017), as applied to claims 1, 5, 8-9 and 11-14 above, and further in view of and Fofanov et al (WIPO WO 2009/155443, published 12/23/2009).
All discussions of the combined teachings of Lajoie, Stansfield, and Yardimci above are incorporated here.
They do not teach use of binary search trees for any advantage.
Regarding claim 10, Fofanov teaches that a lookup table can be implemented using a binary-search-tree ("BST") (Page 15, Lines 34-35 – Page 16, Lines 1-6). The BST can have nodes, where each node in the tree can contain a record. The nodes can also contain a pointer to a left sub-tree and a pointer to a right sub-tree. In one example, the left sub-tree of a node can contain only values less than the node's value and the right sub-tree of a node can contain only values greater than or equal to the node's value (Page 15, Lines 34-35 – Page 16, Lines 1-6). Each node of the BST can contain the nucleic acid sequence as the value of the node and the 5 other fields, such as copy number and per-base qualities, can be additional data that can be stored within the node (Page 15, Lines 34-35 – Page 16, Lines 1-6). After building a BST, the sequence search can be performed by traversing the BST (Page 15, Lines 34-35 – Page 16, Lines 1-6). The binary search tree described by Fofanov is capable of identifying the subset of pairwise contacts within each bin pair as disclosed in the claim by including in a node one locus of interest and a list of its interacting partners as additional data, along with interaction frequency, and so would be an obvious way to organize such data, well-known to one of ordinary skill in this art.

Claim(s) 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lajoie et al. (Methods., 72: 65–75, published 2015) in view of Stansfield et al. (bioRxiv., 1-26, published 2017), and Yardimci et al. (Genome Biol 18, 26, 1-9, published 2017), as applied to claim 1, 5, 8-9 and 11-14 above, and further in view of Kyriazopoulou-Panagiotopoulou et al (U.S. Patent No 2016/0232291, published 08/11/2016).
All discussion over the combined teachings of Lajoie, Stansfield, and Yardimci above and the reasons they render multiple claims here obvious are incorporated here.
None of the authors teaches a communication network, a non-transitory computer-readable memory coupled to the one or more processors, or storing thereon instructions. 
These deficiencies are remedied by the art below.
Kyriazopoulou-Panagiotopoulou teaches a communication network in the form of communication buses, for connecting to one or more processing units CPU(s) that is also referred to as processors, one or more network interfaces, a user interface, and a memory also referred to as non-transitory computer-readable memory (Section 0180, Figure 1). The memory is programmed for storing one or more programs to be executed by the one or more processors. The one or more programs comprising instructions for obtaining a plurality of sequence reads from a plurality of sequencing reactions in which the test nucleic acid is fragmented (Section 0180, Figure 1). 
Claim 15 is rejected for the same reasons as claim 1 above over the combined teachings of Lajoie, Stansfield and Yardimci further in view of the fact that it would have been obvious to incorporate the teachings of Kyriazopoulou-Panagiotopoulou to include a communication network to a computing device for the transferring of data between one or more processors and for the storage of instructions in a non-transitory computer readable memory involved with analyzing spatial and temporal organization of chromatin.  Both would predictably facilitate analysis of the data for the advantages and purposes supra.
Regarding claim 18, this claim only requires generation of a 3D model based on the interactions detected which are discussed by Yardimci above and obvious to use in the method here for the reasons above.  Use of the method to generate a network of spatial interactions for a particular set of loci was also addressed supra and equally obvious in the method here which merely adds a communication network and memory.  
Thus, the combined teachings above clearly render these instant claims obvious.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable Lajoie et al. (Methods., 72: 65–75, published 2015) in view of Stansfield et al. (bioRxiv., 1-26, published 2017), Yardimci et al. (Genome Biol 18, 26, 1-9, published 2017), and Fofanov et al (WIPO WO 2009/155443, published 12/23/2009) as applied to claim 10 above, and further in view of Kyriazopoulou-Panagiotopoulou et al (U.S. Patent No 2016/0232291, published 08/11/2016).
All discussions above as to why claim 10 is rendered obvious by the combined teachings of Lajoie, Stansfield, Yardimci, and Fofanov are incorporated here. 
Kyriazopoulou-Panagiotopoulou teaches a communication network in the form of communication buses, for connecting to one or more processing units CPU(s) that is also referred to as processors, one or more network interfaces, a user interface, and a memory also referred to as non-transitory computer-readable memory (Section 0180, Figure 1). The memory is programmed for storing one or more programs to be executed by the one or more processors. The one or more programs comprising instructions for obtaining a plurality of sequence reads from a plurality of sequencing reactions in which the test nucleic acid is fragmented (Section 0180, Figure 1). 
It would have been obvious to incorporate the teachings of Kyriazopoulou-Panagiotopoulou to include a communication network to a computing device for the transferring of data between one or more processors and for the storage of instructions in a non-transitory computer readable memory involved with analyzing spatial and temporal organization of chromatin.  Both would predictably facilitate analysis of the data for the advantages and purposes supra.
With respect to claim 19, the identification of pairwise contacts using a binary search tree was provided above and they can clearly be on the same chromosome as “cis interactions” are known as discussed above.  The bins being the same is obvious since this would allow tracking of all interactions on one chromosome.  The use of TADs was further rendered obvious above as well.  
With respect to claim 20, since the obvious method can be used to compare diseased and normal cells and seek differential contacts between these groups, it is obvious to instruct the device to receive a selection of first and second bins to identify a set of Hi-C diagnostic biomarkers, which are differential interaction frequencies among the same loci in diseased versus normal cell states.

Art-free Subject Matter
The following is a statement of reasons for the indication of art-free subject matter: 
Claim 2 is art-free for disclosing a method for normalizing each of the interaction frequencies includes: determining, by the one or more processors, a density of the set of pairwise contacts as a function of genomic distance to generate a density function; for each of the plurality of bin pairs: integrating, by the one or more processors, the density function over an area of the bin pair to determine an expected density for the bin pair; comparing, by the one or more processors, the subset of pairwise contacts within the bin pair to the expected density for the bin pair by performing a statistical analysis using a Poisson statistical distribution to determine a likelihood that an amount in which an actual density for the bin pair is greater than the expected density for the bin pair is statistically significant; applying, by the one or more processors, a false discovery rate for multiple comparison control to the determined likelihood to determine an adjusted likelihood; and when the adjusted likelihood is less than a threshold likelihood, determining, by the one or processors, that the bin pair has enriched contacts.
Claims 3, 4, 6, and 7 are art-free because of dependence on claim 2.
Claim 16 is similar to claim 2 except for the computing device. Claim 16 is art-free for disclosing a method for normalizing each of the interaction frequencies includes: determining, by the one or more processors, a density of the set of pairwise contacts as a function of genomic distance to generate a density function; for each of the plurality of bin pairs: integrating, by the one or more processors, the density function over an area of the bin pair to determine an expected density for the bin pair; comparing, by the one or more processors, the subset of pairwise contacts within the bin pair to the expected density for the bin pair by performing a statistical analysis using a Poisson statistical distribution to determine a likelihood that an amount in which an actual density for the bin pair is greater than the expected density for the bin pair is statistically significant; applying, by the one or more processors, a false discovery rate for multiple comparison control to the determined likelihood to determine an adjusted likelihood; and when the adjusted likelihood is less than a threshold likelihood, determining, by the one or processors, that the bin pair has enriched contacts.
Claim 17 is art-free because it is dependent on claim 16.
Lajoie, Stansfield, Yardimci, Fofanov, and Kyriazopoulou-Panagiotopoulou fail to teach the disclosures of claims 2 and 16. Therefore the combination of features is considered to be art-free.

Conclusion
Claims 2 are objected to as being dependent upon a rejected base claim.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KETTIP KRIANGCHAIVECH whose telephone number is (571)272-1735. The examiner can normally be reached 8:30am-5:00pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.K./Examiner, Art Unit 4162 

/Michael Allen/Primary Examiner, Art Unit 1642